DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 7, line 1 “The” has been replaced with –A--.

Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a method for shaping a part made of a metal material using a magnetic pulse as recited by claim 5, particularly  positioning a conductive layer made of an electrically conducting material on all or part of the part to be shaped; positioning the part between a coil and a matrix, the conductive layer being arranged between the coil and the part; and generating an induced current by the coil, the induced current configured to vaporize the conductive layer generating a pressure wave in a direction of the part, and to accelerate the part in a direction of the matrix, in association with a magnetic field generated by the coil, pressing the part against the matrix, thereby shaping the part.
The prior art of record does not teach or suggest either alone or in combination a method for welding two parts made of a metal material using a magnetic pulse, the two parts being an internal part and an external part as recited by claim 7, particularly positioning a conductive layer made of an electrically conducting material on all or part of the external part; positioning the two parts such that they face a coil, the conductive layer being arranged between the coil and the external part; generating an induced current by the coil, the induced current being configured: generating an induced current by the coil, the induced current configured to vaporize the conductive layer generating a pressure wave in a direction of the external part, and to accelerate the external part in a direction of the internal part, in association with a magnetic field generated by the coil, pressing the external part against the internal part, thereby welding the two parts to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735